Case 2:20-cv-00125-JAW Document 11 Filed 05/08/20 Page 1 of 2                      PageID #: 167



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


U.S. BANK TRUST, N.A., AS TRUSTEE FOR)
LSF9 MASTER PARTICIPATION TRUST,     )                       CIVIL NO. 2:20-cv-00125-JAW
                                     )
                 Plaintiff           )
                                     )
v.                                   )                       ACCEPTANCE OF SERVICE
                                     )
HEIDI JACOBSEN, PERSONAL             )
REPRESENTATIVE TO THE ESTATE OF.     )
CRAIG L. JACOBSEN A/K/A CRAIG        )
JACOBSEN,                            )
                                     )
                 Defendant           )
                                     )
AND                                  )
                                     )
DEPARTMENT OF TREASURY -             )
INTERNAL REVENUE SERVICE             )
UNITED STATES ATTORNEY’S OFFICE      )
SANFORD INSTITUTION FOR SAVINGS      )
N/K/A PARTNERS BANK OF NEW ENGLAND, )
                                     )
                 Parties-In-Interest )


       1. My name is Laurie F. Janson, and I am a Legal Assistant at the United States
Attorney’s Office for the District of Maine.

        2. Pursuant to Rule 4 of the Maine Rules of Civil Procedure, I have been authorized to
accept service of the Summons and Complaint for Foreclosure by Civil Action for the United
States Attorney’s Office.

        3. I have received a copy of the summons and complaint in this action and hereby accept
service of the same, on behalf of Party-In-Interest, Internal Revenue Service.

       4. By this acceptance of service, on behalf of the United States, I agree to waive the
affirmative defenses of insufficiency of process and insufficiency of service of process as to the
United States Attorney’s Office.

       Dated at Portland, Maine this 8th day of May, 2020.
Case 2:20-cv-00125-JAW Document 11 Filed Laurie
                                         05/08/20 Page 2 of 2       PageID #: 168

                                         Janson
                                         Digitally signed by
                                         Laurie Janson
                                         Date: 2020.05.08
                                         12:11:02 -04'00'
                                        _______________________________
                                        Laurie F. Janson, Legal Assistant
                                        United States Attorney’s Office
                                        100 Middle Street, East Tower, 6th Floor
                                        Portland, ME 04101
                                        (207) 780-3257
                                        Representative for Party-In-Interest
                                        United States of America
